UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CURTIS McDANIEL,

                                 Plaintiff,
                                                                  19-CV-11265 (CM)
                     -against-
                                                                       ORDER
 THE PEOPLE OF THE CITY OF NEW
 YORK, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, while detained at Rikers Island, filed this pro se action under 42 U.S.C. § 1983.

On January 28, 2020, the Court granted Plaintiff leave to amend his complaint within 60 days.

On March 17, 2020, the Court received a letter from Plaintiff requesting an additional 60 days to

comply. (ECF No. 7.) Plaintiff asserts that his receipt of the order to amend was delayed because

his custody was transferred to the New York State Department of Corrections and Community

Supervision and he is now incarcerated at Bare Hill Correctional Facility. Plaintiff’s request for

an extension of time to file the amended complaint is GRANTED.

       The Court grants Plaintiff leave to file his amended complaint, as specified by the

January 28, 2020 order, within 60 days of the date of this order. No further extensions will be

granted. If Plaintiff fails to comply within the time allowed and cannot show good cause to

excuse such failure, this action will be dismissed for failure to state a claim upon which relief

may be granted.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be take in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   March 18, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
